



COURT OF APPEAL FOR ONTARIO

CITATION:
Mangal v. William Osler Health Centre, 2014 ONCA 639

DATE: 20140917

DOCKET: C57056

Feldman, MacPherson and Hourigan JJ.A.

BETWEEN

Sudesh Mangal, Vincent Ravi Mangal, by his
    Litigation Guardian, Sudesh Mangal and Sarina Mangal, by her Litigation
    Guardian, Sudesh Mangal

Plaintiffs

(Appellants)

and

William Osler Health Centre
, Brampton
    Memorial Hospital Campus,
Dr. Indira Chandran
,
Dr. Sheldon Girvitz
,
Dr. Jordan Bohay
, Dr. Keith Louis, Dr. Azhar Malik, Dr. A. Singh. Dr. I.
    Gold, Dr. D. Price, Dr. A. Macdonald, Dr. D. Dubois, Dr. J. Doe #1, Dr. J.
    Doe #2, Nurse Caron Hall, Nurse Amy Romyn, Nurse Tara Benford, Nurse Connie
    Brain, Nurse Mary Bell, Nurse K. Gravac, Nurse T. Ellis, Nurse Ann Botting,
    Nurse Iris Perry, Nurse V. Gutwein, Nurse J. Doe #1 and Nurse J. Doe #2

Defendants

(Respondents)

Paul J. Pape and Tanya A. Pagliaroli, for the appellants

Nina Bombier and Katie Pentney, for the respondents Dr.
    Indira Chandran, Dr. Sheldon Girvitz and Dr. Jordan Bohay

William D.T. Carter, Ewa Krajewska and Logan Crowell,
    for the respondent William Osler Health Centre

Heard: April 1, 2014

On appeal from the order Justice Frank N. Marrocco of the
    Superior Court of Justice, dated April 22, 2013, with reasons reported at 2013
    ONSC 2313.

Hourigan J.A.:

OVERVIEW

[1]

At 8:42 a.m. on February 16, 2004, Sharon Mangal gave birth to a healthy
    baby girl at the William Osler Health Centre (William Osler). Ms. Mangal was
    pronounced dead approximately nine hours later. At trial, her family alleged
    that she died of post-partum haemorrhaging that the nurses and

physicians caring for her
    failed to properly diagnose and treat.

[2]

The trial judge found that one of the respondent physicians, Dr. Jordan
    Bohay, an anaesthetist, breached his duty of care by failing to promptly notify
    an obstetrician about Ms. Mangals condition at a critical stage. However,
    because the trial judge also found that Ms. Mangal died due to an untreatable
    blockage in her lung, he dismissed the appellants claim.

[3]

The appellants appeal the decision, submitting that the trial judge
    erred in finding: (i) that Ms. Mangal died from a blockage in her lung; and
    (ii) that various omissions by the physicians and William Osler played no
    causal role in Ms. Mangals death. The respondent physicians cross-appeal
    the trial judges finding that Dr. Bohay breached the standard of care by not
    ensuring that an obstetrician was promptly called.

[4]

For the reasons that follow, I would dismiss the appeal and the
    cross-appeal.

BACKGROUND FACTS

[5]

Ms. Mangal was admitted to William Osler on February 16, 2004 for an
    elective caesarean section and a tubal ligation. She had undergone a previous
    caesarean section approximately four years earlier, giving birth to a healthy
    baby boy without complications.

[6]

Dr. Indira Chandran, an obstetrician and a respondent in the appeal,
    performed the caesarean section on February 16, 2004. Following the delivery,
    she returned to her office, which was located very close to the hospital.

[7]

At approximately 9:35 a.m., Dr. Bohay, the anaesthetist during the
    surgery, transferred Ms. Mangal to the Post-Anaesthetic Care Unit, and wrote orders
    to Nurse Michelle Jackson requiring her to administer certain fluids (namely, Ringers
    Lactate) and to notify a physician if Ms. Mangals systolic pressure fell below
    90.  Dr. Bohay left Ms. Mangal to recover under the supervision of Nurse
    Jackson. At this point, Ms. Mangal was not actively bleeding and was stable.

[8]

At 10:35 a.m., Nurse Jackson noted that Ms. Mangal had moderate lochia
    rubra. Lochia rubra is a red and thick jelly-like blood that comes from the
    vagina after giving birth. Nurse Jackson recorded this bleeding as normal.
    She also noted that Ms. Mangals fundus was three fingers above the umbilicus. A
    rising fundus is a sign of both bleeding and blood clots and requires
    monitoring.

[9]

At 11:22 a.m., Ms. Mangals blood pressure dropped suddenly from 120/85
    to 90/57, and her systolic blood pressure hovered in the mid- to low-80s over
    the next 20 minutes. Bleeding often causes a fall in systolic blood pressure in
    a post-operative patient.

[10]

At
    11:30 a.m., Nurse Jackson observed that Ms. Mangals fundal height rose an
    additional centimetre to four fingers, and that her fundus was firm. She noted
    that a large amount of lochia rubra was on the pads beneath Ms. Mangal. When
    Nurse Jackson massaged the fundus, a moderate amount of clots was expressed.
    Nurse Jackson did not report these observations to the obstetrician on call,
    Dr. Sheldon Girvitz, or to Dr. Chandran.

[11]

Between
    11:39 a.m. and 11:43 a.m., Nurse Jackson recorded three blood pressure readings:
    85/51, 81/52, and 82/53. Immediately after the third reading, Nurse Jackson
    followed Dr. Bohays earlier orders and initiated a single large dose of Ringers
    Lactate. She also notified Dr. Bohay of a drop in Ms. Mangals blood pressure.
    Dr. Bohay ordered Nurse Jackson to administer 250 mL of Pentaspan to Ms.
    Mangal. Nurse Jackson did not tell Dr. Bohay or Dr. Girvitz about the large
    amount of lochia rubra, the blood clots, and the fundus level.

[12]

At
    11:45 a.m., after taking blood pressure readings, Nurse Jackson observed
    gushes of blood coming out of Ms. Mangal. At 11:47 a.m., Nurse Jackson
    administered the Pentaspan and re-assessed whether Ms. Mangal needed to be
    seen by an obstetrician. At noon, Nurse Jackson approached Dr. Girvitz and
    requested that he attend to Ms. Mangal.

[13]

Between
    12:25 p.m. and 12:30 p.m., Dr. Bohay assessed Ms. Mangal. Ms. Mangals blood pressure
    was at 89/60, her oxygen saturation was at 100%, and her pulse was at 83. Dr.
    Bohay concluded that her blood pressure had responded to the Pentaspan, that
    she was stable, and that she did not require any other fluids. He gave no
    further orders and left Ms. Mangal without any follow-up.

[14]

At
    this point, Nurse Sandra Smout took over from Nurse Jackson, but Nurse Jackson remained
    with Ms. Mangal. Nurse Smout testified that when she came on duty, Ms. Mangal
    was not actively bleeding.

[15]

At
    12:35 p.m., Dr. Girvitz conducted a full physical examination. Dr. Girvitz recorded
    that Ms. Mangal was having postpartum bleeding more than usual but not acute
    haemorrhage. He noted that Ms. Mangals bleeding had stopped.

[16]

Dr.
    Girvitz recorded no clots in the vagina, small amounts of lochia rubra in the
    vagina, a firm fundus, and no fever. Ms. Mangals blood pressure was 90/60 and
    her heart rate was at 78. Dr. Girvitz kept Ms. Mangal in the recovery room and gave
    a number of orders, including a complete blood count to determine Ms. Mangals
    haemoglobin levels and a cross and type 2 units which was an instruction to
    the nurses to draw additional blood to send to the blood bank so that they
    could prepare two units of blood which matched Ms. Mangals blood in case it
    was needed. After conducting an internal examination, Dr. Girvitz concluded
    that a haemorrhage was not occurring. He left Ms. Mangal and did not follow up with
    her for the next hour.

[17]

Nurse
    Smout checked Ms. Mangal every five minutes and noticed no change in her vital
    signs. At 12:55 p.m., she drew a blood sample for the complete blood count
    ordered by Dr. Girvitz.

[18]

At
    1:10 p.m., Ms. Mangals condition changed dramatically. Her blood pressure
    dropped to 67/42 and 66/38. Nurse Smout paged Dr. Bohay and told him of the
    drop in blood pressure. Dr. Bohay concluded that Ms. Mangal was probably
    bleeding, and ordered Nurse Smout to run a second intravenous, order two units
    of blood (and to hang them under pressure as quickly as possible), conduct a complete
    blood count, conduct coagulation studies, administer more fluids, and notify
    Dr. Chandran. For the next half hour, Nurse Smout carried out these orders.

[19]

At
    1:28 p.m., the results of the CBC showed a 35% decline in Ms. Mangals
    haemoglobin and platelets. Dr. Bohay assessed Ms. Mangal and ordered more
    Pentaspan. At this point, Dr. Bohay suspected bleeding.

[20]

At
    1:43 p.m., Nurse Smout contacted Dr. Chandran.

[21]

At
    1:50 p.m., the first of two units of blood ordered by Dr. Bohay was ready.

[22]

At
    1:52 p.m., Dr. Chandran examined Ms. Mangal and observed blood coming out of
    her abdomen. She examined her vagina and removed blood clots; she told the
    nurses to find Dr. Bohay and tell him to make sure an operating room was available.

Dr. Chandran asked if blood was available and was mistakenly told that Dr.
    Bohay had already ordered blood and blood products
.

[23]

At
    2:00 p.m., Dr. Chandran contacted and consulted with Dr. Girvitz and they agreed
    to operate on Ms. Mangal to locate where the bleeding was coming from and to stop
    it. The doctors obtained Ms. Mangals consent to remove her uterus.

[24]

At
    2:05 p.m., Nurse Smout hung the first of two units of blood ordered by Dr.
    Bohay, and Ms. Mangal was given her first blood transfusion.

[25]

At
    2:07 p.m., Ms. Mangals incision oozed watery blood. Watery blood is an overt
    clinical sign of coagulopathy, an inability to form blood clots. Disseminated
    intravascular coagulopathy, or DIC, is a disorder in which the bloods clotting
    mechanism goes into overdrive, forming small blood clots that consume all the
    bloods coagulation products so that the blood can no longer clot. The doctors
    concluded that there was a coagulation problem and identified a need for coagulation
    factors.

[26]

At
    2:18 p.m., the second of two units of blood ordered by Dr. Bohay was ready.

[27]

At
    2:19 p.m., the lab received the blood samples for the coagulation tests.

[28]

At
    2:23 p.m., Nurse Smout hung the second of two units of blood ordered by Dr.
    Bohay, and Ms. Mangal was given her second blood transfusion with pressure. Dr.
    Bohay was called.  Based on the watery blood observed earlier, he ordered a
    third intravenous and blood products (fresh frozen plasma, cryoprecipitate, and
    pooled platelets).

[29]

At
    2:33 p.m., Ms. Mangal was taken to the operating room.  Ten minutes later, she was
    given four units of packed red blood cells. At 2:45 p.m., anaesthesia was started.
    At 2:50 p.m., she was given another unit of packed red blood cells.

[30]

The
    first surgical cut was made at 3:10 p.m. As Dr. Girvitz removed the uterus, he saw
    less and less bleeding; however, Ms. Mangals heart rhythm became unstable.

[31]

At
    3:20 p.m., Ms. Mangal received a platelet transfusion. Five minutes later, she began
    receiving the first of another seven units of red blood cells, which were administered
    until 3:50 p.m.

[32]

At
    3:34 p.m., the lab results from the coagulation tests came back. They showed
    that Ms. Mangal needed coagulation factors.

[33]

At
    3:40 p.m., Ms. Mangal began receiving a transfusion of four units of plasma.

[34]

At
    3:55 p.m., Ms. Mangals heart stopped beating rhythmically. The surgical team
    acted immediately  by administering drugs and defibrillating Ms. Mangal  and
    resuscitated her. Dr. Girvitz noted that there was generalized bleeding from
    pretty much everywhere. He enlisted the help of a vascular surgeon. Ms.
    Mangals vena cava was grossly distended and backed up. Dr. Girvitz noted
    that Ms. Mangal experienced very high venous pressures despite being
    hypotensive.

[35]

At
    4:15 p.m., Ms. Mangal received another platelet transfusion and, at 5:05 p.m.,
    she received her first unit of cryoprecipitate.

[36]

At
    5:23 p.m., Ms. Mangal suffered a second cardiac arrest and was pronounced dead.

DECISION OF THE TRIAL JUDGE

[37]

At
    trial, the appellants called four expert witnesses: Dr. Sam Schulman, a
    haematologist; Dr. Wilfred Cassar-Demajo, an anaesthesiologist and specialist
    in internal medicine; Dr. Gary Dildy, an

O.B.G.Y.N.
    with a sub-specialty in maternal fetal medicine; and Nurse Ann Holden, a
    registered nurse.

[38]

The
    respondent doctors called two expert witnesses: Dr. William Noble, an
    anaesthesiologist and specialist in intensive care; and Dr. Catherine Cowal,
    who practices obstetrics and gynecology. William Osler called one expert
    witness, Nurse Barbara Scott, a registered nurse.

[39]

The
    trial judge provided very thorough reasons for judgment that carefully reviewed
    the treatment that Ms. Mangal had received at William Osler. Ultimately, he
    dismissed the claim against all defendants.

[40]

The
    trial judge scrutinized the actions of the doctors and nurses treating Ms.
    Mangal to determine whether they fell below the requisite standard of care. He reached
    the following conclusions, beginning at para. 261:

I am not satisfied that the evidence establishes that Nurse
    Jackson failed to notify an obstetrician no later than 12:00 p.m. concerning
    her observations of Ms. Mangal and that her failure to do so was a breach of
    the standard of care expected of a reasonable and prudent registered nurse of
    similar skill and experience.

I am not satisfied that Dr. Bohays failure to order a larger
    dose of Pentaspan at 12:30 p.m. was conduct which fell below the standard of
    care expected of a reasonable and prudent anaesthesiologist with his
    experience.

I am not satisfied that Dr. Bohays failure to order
    coagulation studies at 11:45 a.m. fell below the standard of care expected of a
    reasonable and prudent anaesthesiologist with his level of experience. I am
    also satisfied that, had Dr. Bohay ordered coagulation studies at 11:45 a.m., the
    results of those studies would not have disclosed a clotting disorder.

I am satisfied that Nurse Jackson and Nurse Smout failed to
    chart properly. However, I am not satisfied that the failures to chart
    described in the evidence impaired the determination by Dr. Chandran, Dr. Bohay
    or Dr. Girvitz of how to treat Ms. Mangal.

I am not satisfied that Dr. Bohays failure to order fluids,
    blood tests and a transfusion at 11:45 a.m. or at 12:30 p.m. fell below the
    standard of care expected of a reasonable and prudent anaesthesiologist with
    his level of experience.

I am not satisfied that Dr. Girvitz's failure to order
    coagulation studies when he completed his assessment of Ms. Mangal prior to
    1:00 p.m. constituted a breach of the standard of care expected of a reasonable
    and prudent obstetrician with his level of experience.

I am not satisfied that Dr. Girvitz's failure to order a blood
    transfusion when he completed his assessment of Ms. Mangal prior to 1:00 p.m.
    constituted a breach of the standard of care expected of a reasonable and
    prudent obstetrician with his level of experience.

I am satisfied that, had Dr. Girvitz known that Ms. Mangals
    haemoglobin was 76 and her platelet count was 154,000 when he was examining her
    prior to 1:00 p.m., he would not have made any different written orders than
    the ones he left with Nurse Smout.

I am satisfied that the nursing staff implemented Dr. Girvitz's
    order for a complete blood count test (the 12:55 p.m. test) promptly, that the
    laboratory at the William Osler Health Centre performed the 12:55 p.m. test
    promptly and reported the results of that test promptly to the Post-Anaesthetic
    Care Unit.

[41]

The
    trial judge found a single breach of the requisite standard of care. He held,
    at para. 270, that Dr. Bohay's failure to promptly notify Dr. Chandran or Dr. Girvitz
    of Ms. Mangals condition at 1:13 p.m. was a breach of the standard of care
    expected of a reasonable and prudent anaesthesiologist with his level of
    experience.  He further found that this breach resulted in the decision to
    operate being made later than 1:30 p.m.

[42]

The
    trial judge then turned to a consideration of whether the delay in contacting
    Dr. Chandran contributed to Ms. Mangals death. That assessment led him to consider
    the cause of death.

[43]

The
    trial judge concluded that the cause of death was not an Amniotic Fluid
    Embolism (AFE), which the respondents had theorized, as the lungs did not
    contain any amniotic content. He also rejected the appellants theory of
    haemorrhaging at the C-section site, as this was inconsistent with the evidence
    and the physicians observations.

[44]

The
    trial judge concluded, at paras. 219-20, that Ms. Mangal died because of a
    blockage in her lung that prevented blood from flowing from the right side of
    her heart to the left side:

When I consider the evidence, I am satisfied that Ms. Mangal
    died because her heart stopped beating. Her heart stopped beating because there
    was insufficient blood available to circulate within her body. I am satisfied
    that there was insufficient blood available to circulate within her body
    because there was a blockage which impaired the flow of blood from the right side
    of her heart to the left side of her heart. In my view, this conclusion
    explains the observations made, not only by Dr. Girvitz but by two other
    doctors, who voluntarily participated in the emergency surgery to try to stop
    Ms. Mangals bleeding and who made actual observations of Ms. Mangal.

If amniotic fluid did not cause the blockage, then the question
    becomes whether the blockage was a blood clot formed as a result of Ms. Mangal
    having the clotting disorder DIC and whether it is more likely than not that
    failing to decide to operate at 1:30 p.m. contributed to the blockage.

[45]

He
    concluded that Ms. Mangal was in DIC at 2:07 p.m. when an overt clinical sign
    of DIC, watery blood, was observed oozing from the incision site. The decision
    to operate was made at approximately 2:00 p.m. and the surgery actually began
    at 3:10 p.m. The trial judge noted that there was no suggestion that the time
    it took to prepare for surgery, from 2:00 p.m. to 3:10 p.m., was unreasonable.
    He therefore drew the inference that, had the decision to operate been made at
    1:30 p.m., the surgery would have commenced at a point when Ms. Mangal was in
    DIC.

[46]

He
    further found that, even if Dr. Girvitz had decided to operate at 12:50 p.m.,
    at the conclusion of his assessment, the operation would not have commenced
    until approximately 2:00 p.m., at which time it is more likely than not that
    she was fully in DIC: at para. 228.

[47]

Based
    on these findings the trial judge reached the following conclusions, at paras.
    229-30:

Accordingly, I am not satisfied that it is more likely than not
    that the blockage which prevented blood from flowing from the right side of Ms.
    Mangals heart to the left side of her heart could have been avoided if the
    decision to return to surgery had been made at 1:30 p.m.

Accordingly, I am not satisfied that, it is more likely than
    not, that the failure to decide to operate on Ms. Mangal at 1:30 p.m.
    contributed to the blockage which prevented blood from flowing to the left side
    of Ms. Mangals heart and caused her death.

[48]

The
    trial judge also considered this issue of the administration of blood products.
    He concluded as follows, at para. 271:

I am satisfied that blood and blood products were administered
    to Ms. Mangal prior to and during the second surgery as they became available.
    I am satisfied that blood and coagulation products were administered in the
    appropriate proportion prior to 3:55 p.m. when Ms. Mangals heart stopped
    beating rhythmically and her chances of survival as a result were below 50%. In
    terms of the timing of the administration of the coagulation blood products, I
    am satisfied that Ms. Mangal should have received one and three-quarter
    units of plasma between 2:04 p.m. and 3:20 p.m. I am not satisfied, on the
    evidence, that had this quantity of plasma been administered to Ms. Mangal, it
    is more likely than not that she would have survived her second surgery.

POSITIONS OF THE PARTIES

[49]

The
    appellants submit that the trial judges blockage in the lung theory was
    neither supported by the evidence nor pleaded by the parties, and they were
    prejudiced because they could not have reasonably anticipated a judge made cause
    of death theory or have responded to it at trial. They submit that fairness
    requires a new trial.

[50]

The
    appellants further submit that the trial judge erred in finding that there was
    no causal connection between the respondents acts or omissions and the death
    of Ms. Mangal. It is their position that Ms. Mangal would have been saved,
    had the administration of blood and blood products and the surgery taken place
    earlier.

[51]

The
    respondent physicians assert that the trial judge did not have to accept either
    partys cause of death theory and that the trial judges cause of death finding
    was amply supported in the evidence. In contrast, the appellants cause of
    death theory was properly rejected because it was inconsistent with the
    evidence.

[52]

The
    physicians submit that the trial judge correctly found that any delay in
    calling an obstetrician did not cause or contribute to Ms. Mangals death.
    While a decision to perform surgery could have been made 30 minutes earlier,
    Ms. Mangal would have already still been in DIC. An earlier surgery
    decision also would not have affected the timing of the coagulation test results
    or the ordering of blood and blood products, nor would it have prevented Ms.
    Mangals blockage in the lung and her subsequent heart failure.

[53]

William
    Osler also submits that the trial judge properly rejected the appellants cause
    of death theory because it was unsupported in the evidence. It asserts that the
    trial judges finding that Ms. Mangal died because of a blockage in her lung
    was consistent with the respondents theory and the evidence.

[54]

With
    respect to causation, William Osler submits that the trial judge correctly
    found that the delay in returning the coagulation test results did not cause or
    contribute to Ms. Mangals death and that the blood and blood products were
    produced and administered in the correct proportions. Finally, William Osler
    takes the position that the appellants argument that the hospital contributed
    to Ms. Mangals death by failing to provide blood and blood products in a
    timely manner was not pleaded and that this court must not entertain it. Even
    if this were a live issue, William Osler submits that it delivered the blood and
    blood products to Ms. Mangal in vast quantities and in a timely manner and,
    therefore, the trial judge was correct not to find a breach in the standard of
    care in the supply and timing of blood and blood products.

ANALYSIS

(i)

Legal Principles

[55]

The
    standard test for causation in a negligence case is the but for test.  A
    plaintiff must establish on a balance of probabilities that, but for the
    defendants negligent act, the injury would not have occurred:
Ediger v.
    Johnston
, 2013 SCC 18, [2013] 2 S.C.R. 98, at para. 28.

[56]

In
    medical negligence cases involving alleged delays in diagnosis and treatment,
    the test was described by Sharpe J.A. in
Cottrelle v. Gerrard
(2003),
    67 O.R. (3d) 737 (C.A.), at para. 25, as follows:

I agree with the appellants submission that in an action for
    delayed medical diagnosis and treatment, a plaintiff must prove on a balance of
    probabilities that the delay caused or contributed to the unfavourable
    outcome.  In other words, if, on a balance of probabilities, the plaintiff
    fails to prove that the unfavourable outcome would have been avoided with
    prompt diagnosis and treatment, then the plaintiffs claim must fail. It is not
    sufficient to prove that adequate diagnosis and treatment would have afforded a
    chance of avoiding the unfavourable outcome unless that chance surpasses the
    threshold of more likely than not.

[57]

On
    appeal, the appellants have the onus of establishing that the trial judges
    impugned causation findings amount to palpable and overriding errors:
Housen
    v. Nikolaisen
, 2002 SCC 33, [2002] 2 S.C.R. 235, at paras. 10, 19; and
Ediger,
at para. 29.

[58]

With
    these legal principles in mind, I turn to a consideration of the appellants
    arguments on this appeal.

(ii)     Cause of Death

[59]

The
    appellants submit that the trial judge made a palpable and overriding error in
    reaching a cause of death conclusion that was not advanced by the parties at
    trial. In support of this submission, they rely upon
Grass (Litigation
    Guardian of) v. Womens College Hospital
(2005),
    75 O.R. (3d) 85 (C.A.)
.

[60]

In
Grass
,
the trial judge
    found the defendant physician liable on a theory of negligence that was not
    pleaded or advanced at trial. Justice Cronk held, at para. 78, that it was
    unfair to impose liability on a theory that was not considered at trial:

With respect, I agree.  Dr. Weisberg could not reasonably
    have anticipated and she had no opportunity to meaningfully respond in either
    the evidential or final argument phases of the trial to the very foundation
    upon which she was ultimately found to have been negligent.  Had this
    foundation for liability been in issue at trial, the evidence adduced by the
    defence, especially the expert obstetrical evidence, may well have been
    different.  In my view, the appellant cannot be held negligent on a theory
    of negligence that was not developed at trial and that formed no part of the
    respondents case against her.

[61]

In
    my view, the appellants reliance on
Grass
is misplaced. In the present
    appeal, the trial judge considered the theories advanced by both parties and
    rejected them, as he was entitled to do. He was not engaged in an either-or-exercise
    where he was obliged to accept one theory of liability or the other.  Rather,
    the trial judges function was to determine if the appellants had met their
    onus of proving on a balance of probabilities that, but for the negligence of
    the respondents, Ms. Mangal would not have died. In so doing, it was open to
    the trial judge to accept some, none, or all of a witnesss evidence, including
    an expert witnesss evidence.

[62]

The
    appellants theory was that Ms. Mangal died from an on-going post-partum
    haemorrhage that started between 9 a.m. and 11:30 a.m. The trial judge rejected
    this theory as being inconsistent with the evidence. There was ample evidence on
    which to base this conclusion.

[63]

The
    trial judge accepted the evidence of Dr. Girvitz that, at 12:45 p.m., he examined
    Ms. Mangal to assess for abnormal bleeding and concluded that, while she had
    more than usual bleeding, her bleeding had stopped and her vital signs were
    inconsistent with haemorrhage.

[64]

Dr.
    Girvitz testified that the results of the complete blood count drawn at 12:55
    p.m. were consistent with the expected blood loss during and after the C‑section.
    He also gave evidence that, when he operated on Ms. Mangal, he was unable to
    find a specific source of the bleeding, as he would have expected had there
    been haemorrhaging for an extended period.

[65]

Dr.
    Noble testified that Ms. Mangals high venous pressure was inconsistent with
    haemorrhage. He also testified that, if the appellants theory was correct,
    then there would have been some indication of DIC prior to 1:00 p.m., but there
    was none.

[66]

The
    trial judges decision to reject the appellants cause of death theory is
    entitled to deference. It was well grounded in the evidence. The appellants
    simply did not adduce evidence that supported their theory that Ms. Mangal was
    actively bleeding for hours or that any haemorrhage went unnoticed and
    untreated.  There is no basis for interference with this finding.

[67]

Turning
    to the trial judges cause of death finding, I disagree with the appellants
    submission that the trial judge reached a conclusion that was not grounded in
    the evidence.

[68]

The
    trial judges conclusion was based, in large measure, on the testimony of Dr.
    Girvitz and Dr. Bohay regarding what they had observed during the second
    surgery. Specifically, both doctors observed a gross distension of the inferior
    vena cava, high venous pressures, and low arterial pressures. They testified
    that the right side of her heart could not pump blood to her lungs.

[69]

Dr.
    Girvitz believed that the heart was blocked somewhere. Dr. Noble testified that
    the high venous pressures were consistent with an obstruction in Ms. Mangals
    lung, and he opined that the cause of the blockage was AFE.

[70]

The
    trial judge rejected the AFE theory because Ms. Mangals lungs did not contain
    amniotic fluid. However, he did accept that there was a blockage. The trial
    judge relied on the evidence of the appellants experts, Dr. Cassar-Demajo and
    Dr. Schulman, that DIC results in clotting and concluded that DIC caused the
    blockage.

[71]

The
    appellants led no evidence to explain the high venous pressures nor provided
    any explanation as to how their theory of ongoing post-partum haemorrhage was
    consistent with the high venous pressures and the blockage.

[72]

The
    trial judges finding was open to him and based on the evidence. This was not
    an instance of the trial judge creating his own cause of death theory. Rather,
    the trial judge drew reasonable inferences and reached conclusions based on the
    evidentiary record. The appellants have failed to establish that he made any
    palpable and overriding error in reaching his finding and, therefore, have not
    met their onus.

(iii)    Causation

[73]

The
    appellants submit that Ms. Mangal would have been saved, had the second surgery
    taken place earlier and had blood and blood products been administered sooner
    and in the proper proportions.

[74]

With
    respect to the timing of the second surgery, the appellants argue that, because
    the trial judge found that Ms. Mangal was suffering from a progressive disorder
    that became more catastrophic with the passage of time, earlier treatment would
    have led to a more favourable outcome.

[75]

With
    respect to the administration of blood and blood products, the appellants
    submit that the trial judge erred in finding that the respondents had met the
    standard of care in their delivery and administration of blood and blood
    products by supplying them as they became available. The appellants also submit
    that the trial judge erred in failing to find that the respondents were
    negligent in commencing surgery before administrating coagulation factors. Moreover,
    they assert that William Osler breached its standard of care by delivering the
    results of the 1:30 p.m. coagulation tests at 3:34 p.m.

[76]

I
    will address each of these arguments below.

Delay in Surgery

[77]

In
    my view, the appellants have failed to establish a palpable and overriding
    error in the trial judges conclusion that the 30-minute delay in surgery was
    not causally linked to Ms. Mangals death.

[78]

This
    finding was based on the trial judges findings related to the cause of death
    and the overt signs of DIC, which, as explained above, were open to the trial
    judge to make on the evidence. Accepting the trial judges cause of death
    theory, there is no evidence that an earlier surgery would have prevented Ms.
    Mangals blockage in the lung and her subsequent heart failure.

[79]

Even
    if the trial judge erred in his cause of death finding, the appellants still have
    not met their onus. It is not sufficient for the appellants to disprove the
    respondents theory or to establish a palpable and overriding error in the
    trial judges conclusion. They still must advance a theory of death that has a
    causal connection to the thirty-minute delay in surgery or to any other breach
    of the standard of care that they can establish.

[80]

As
    discussed above, the evidence at trial was wholly inconsistent with the
    appellants cause of death theory. Therefore, even if the appellants could
    establish a palpable and overriding error in the trial judges conclusion
    regarding the cause of death, they have not established that the trial judge
    erred in rejecting their cause of death theory. In those circumstances, without
    the critical finding of a cause of death, it is not possible to establish a
    causal link between the delay in the surgery and Ms. Mangals death.

Administration of Blood Products

[81]

The
    appellants additionally assert that, had coagulation products been ordered
    earlier, these products could have been administered during the period
    immediately preceding the second surgery. Thus, they submit that Ms. Mangal
    would have been better positioned to survive the surgery.

[82]

This
    part of the appellants argument requires me to review when the doctors became
    aware of the need for coagulation products and when these products were
    administered.

[83]

I
    agree with the trial judges conclusion that the delay in returning the
    coagulation test results did not cause or contribute to Ms. Mangals death.

[84]

The
    evidence of Dr. Schulman was that blood products for coagulopathy were not to be
    ordered unless the doctors had available test results indicating a coagulopathy
    or unless there was an overt sign of a coagulopathy.  While the test results
    did not arrive until 3:34 p.m., Ms. Mangal showed an overt clotting disorder at
    2:07 p.m., when she began oozing watery blood. Dr. Dildy described this
    development as the ultimate coagulation test.  Both Dr. Schulman and Dr.
    Noble testified that they would not have expected the test results to come back
    before 2:07 p.m.

[85]

Based
    on the foregoing, it was open to the trial judge to conclude that the delay in
    reporting the test results was not a factor in Ms. Mangals death because the
    doctors were aware that Ms. Mangal was in DIC from their own observations at
    just after 2 p.m. This finding is bolstered by the appellants failure to lead
    any evidence to establish that the delay between when the doctors discovered a
    clotting disorder (2:07 p.m.) and when Dr. Bohay ordered blood products
    (2:23 p.m.) would have made a material difference in Ms. Mangals care.

[86]

The
    next issue is the timing of the delivery of the blood products. The trial judge
    concluded that, given that the coagulation factors were ordered at 2:23 p.m.,
    they could not have been administered until approximately 3:20 p.m. He then found
    that the first unit of plasma was administered at 3:40 p.m. The appellants
    criticize the trial judge for failing to consider the impact of this
    twenty-minute delay.

[87]

The
    issue of delay in the delivery and administration of blood and blood products
    requires me to consider the conduct of both the physicians and the hospital.

[88]

With
    respect to the potential negligence of the physicians in this regard, Dr. Dildy
    claimed that the doctors could control the maximum turnaround time for the
    blood products and opined that the products should have been immediately
    available. However, Dr. Dildys opinion was based on his experience with thawed
    blood products in the United States. At the time, William Osler only carried
    frozen plasma and cryoprecipitate, and delivery was therefore delayed to permit
    thawing. Dr. Bohay ordered the blood products STAT (
i.e.
immediately) and
    I agree with the submission of the respondent physicians that it is not their
    obligation to retrieve blood and blood products from the blood bank.

[89]

The
    appellants argument also ignores the dynamics of what was happening at the
    time of the second surgery. I agree with the trial judges statement that the
    second surgery should not be reported as a simple sterile set of sentences:
    at para. 233. The fact was that Ms. Mangal had to be returned to surgery as
    soon as possible. Indeed, the appellants are critical of the respondent
    physicians for not returning her to surgery more quickly. When the decision was
    made to return to the operating room, there were no coagulation products
    available. In these circumstances, I am not satisfied that the trial judge made
    a palpable and overriding error in finding that the physicians met the standard
    of care when they administered blood and blood products as they become
    available.


[90]

In
    oral argument, there was a dispute over whether the issue of the hospitals
    negligence in preparing and delivering blood and blood products was part of the
lis
between the parties. Having reviewed the record, I am satisfied that
    the hospitals negligence in administering blood and blood products was not
    pleaded. The appellants also did not raise the hospitals negligence in this
    regard in their opening and closing submissions.

[91]

In
    a few exchanges at trial, the appellants experts suggested that the hospital
    might be liable in its handling of the blood and blood products, and tests.
    However, these issues were not  and could not be  effectively addressed at
    trial, because no testimony concerning the hospitals standard of care or
    evidence concerning the hospitals policies and protocols were adduced. In the
    absence of this evidence, it is not clear to me how the trial judge reached his
    conclusion that the blood products should have been available twenty minutes
    earlier.

[92]

In
    my view, because the hospitals liability with respect to the blood and blood products
    and tests was not and could not have been fully addressed at trial, it is not
    possible to address this issue on appeal. We simply do not have a proper
    evidentiary base on which to assess whether William Osler met the standard of
    care. However, even accepting for the moment that the trial judge was correct
    in finding that there was a twenty-minute delay which fell below the standard
    of care, the appellants have not established that such a delay had a material
    impact on Ms. Mangals chances of survival.

[93]

Finally,
    the appellants submit that the trial judge erred in finding that the blood and
    blood products were administered in the correct proportions. They submit that
    more plasma was required because Ms. Mangal was coagulopathic and that the trial
    judge erred in failing to recognize that blood alone should not have been given
    to Ms. Mangal without the accompanying coagulation factors.

[94]

The
    appellants rely upon the presumed timing of product administration since the
    actual times of administration are not recorded. However, when the records of
    the blood bank are considered, they support the trial judges conclusion that
    the blood and blood products were produced in the correct ratio. In any event,
    even if the proportions in which blood and blood products were administered
    were incorrect, the respondent physicians administered the blood and blood
    products as soon as William Osler made them available so I can find no fault
    with the conduct. With respect to William Osler, given the absence of evidence
    at trial on the standard of care for hospitals regarding the preparation and
    administration of blood and blood products, I am not prepared to make a finding
    of liability against the hospital here.

[95]

In
    summary, the appellants have not established that the trial judge erred in concluding
    that there was no causal link between the conduct of the respondents and the
    death of Ms. Mangal.

(iv)    Cross-Appeal

[96]

The
    respondent physicians submit that the trial judges finding that Dr. Bohay
    breached the standard of care because he did not ensure an obstetrician was
    called at 1:13 p.m. should be set aside.

[97]

The
    trial judge accepted the evidence of Dr. Cowal that if Dr. Bohay was concerned
    that Ms. Mangals condition had changed between the time he saw her at 12:30
    p.m. and the time he saw her at 1:13 p.m., then he should have communicated
    directly or, through the nurse, with Dr. Chandran and Dr. Girvitz. He went on
    to find that Dr. Bohay should have prioritized contacting Doctor Chandran and
    Dr. Girvitz because one of them had to decide to return to the operating room.
    Alternatively, Dr. Bohay could have personally contacted one or the other of
    them: at para. 189.

[98]

The
    trial judge concluded that the delay in contacting Dr. Chandran or Dr. Girvitz constituted
    a breach by Dr. Bohay of the standard of care expected of a reasonable and
    prudent anaesthesiologist.

[99]

The
    respondent physicians position is that because Dr. Bohay ordered Nurse Smout
    to page Dr. Chandran, his conduct was consistent with Dr. Cowals opinion. In
    light of this, they submit that, because no expert was critical of Dr. Bohays
    conduct, there cannot be a finding that Dr. Bohay breached the standard of
    care:
Samuel v. Ho
, [2009] O.J. No. 172 (S.C.).

[100]

In my view, the
    respondent physicians are taking an overly narrow approach to Dr. Cowals
    evidence. Clearly, she was giving evidence to the effect that, in circumstances
    where Ms. Mangals condition was deteriorating, it was important that Dr.
    Chandran or Dr. Girvitz be contacted on a priority basis. One of the options
    suggested by Dr. Cowal was that a nurse contact Dr. Chandran. Implicit in that
    opinion was that the nurse make the contact on a priority basis.

[101]

The trial judge
    found that Dr. Bohay should have prioritized the order to call Dr. Chandran or
    Dr. Girvitz and failed to do so. It was open to the trial judge to make this
    finding and, on the evidence of Dr. Cowal, it was open to him to find that Dr.
    Bohays conduct fell below the standard of care. There is no basis for interfering
    with this finding.

DISPOSITION

[102]

I would dismiss
    the appeal and the cross-appeal.

[103]

If the parties
    cannot agree on costs, they may make written submissions. The submissions of
    the respondents are due within 15 days of the date of these reasons. The
    appellants submissions are due within 15 days of the receipt of the
    respondents submissions. Any reply submissions are due within seven days of
    the receipt of the responding submissions.

William
    Hourigan J.A.

I agree
    J.C. MacPherson J.A.




Feldman J.A. (dissenting):

[104]

I have had the
    benefit of reading the reasons of Hourigan J.A., but I do not agree with his
    conclusion that the appeal should be dismissed. In my view, the appeal must be
    allowed for two reasons and a new trial ordered.

[105]

First, the trial
    judge made a palpable and overriding error and misapprehended the evidence in
    determining Ms. Mangals cause of death. The trial judges conclusion that Ms.
    Mangal died from a blood clot caused by disseminated intravascular coagulation
    (DIC), which caused a blockage in the lung, was not supported by the evidence.

[106]

Second, the
    trial judge committed the error of law described in
Grass (Litigation
    Guardian of) v. Womens College Hospital
(2005), 75 O.R. (3d) 85 (C.A.) by
    finding a cause of death that was not put forward by either the appellants or
    the respondents or by the witnesses at trial.

[107]

Because of those
    errors, the trial judge effectively found that Ms. Mangals death in a large,
    reputable hospital, following the delivery of her baby by a routine caesarean
    section, was inevitable. He concluded that nothing could have been done by any
    of the respondents to either diagnose or treat her post-partum bleeding in a
    timely way that would likely have saved her life.

[108]

The trial judge
    recognized the central importance of determining Ms. Mangals cause of death.
    He stated, correctly in my view, that [a]ssessing whether it is more likely
    than not that failing to decide to operate at 1:30 p.m. contributed to Ms.
    Mangals death leads to consideration of the cause of death. The effect of
    finding the wrong cause of death was to undermine the trial judges analysis of
    the standard of care and causation issues. As a result, a new trial must be
    ordered.

[109]

As my colleague
    has described the background, some of the relevant evidence and the issues, I
    propose to go directly to those issues.

(1)

Cause of Death

[110]

The trial judge
    committed a palpable and overriding error in concluding that Ms. Mangal died
    from a blockage in her lung caused by DIC.

(a) The parties theories
    at trial

[111]

The autopsy of
    Ms. Mangal stated that she died of heart failure and complications from
    postpartum haemorrhage (PPH). The appellants position throughout the action
    was that the respondents were negligent in failing to recognize and treat Ms.
    Mangals PPH in a timely manner. The haemorrhage became severe and she
    developed DIC as a result.  She bled uncontrollably during her surgery, which
    caused her heart to fail.

[112]

DIC is a blood
    clotting disorder. As described by Dr. Schulman, an expert haematologist called
    by the appellants:

DIC starts with blood clots being formed, but the typical thing
    is that when you have consumed all of the components in the blood clotting
    system, and there is not enough there anymore to form blood clots, you start
    bleeding.

[113]

The respondent
    physicians accepted that Ms. Mangal had PPH by the second surgery and that she
    died of heart failure and complications from PPH. Their position was that she
    had a rare condition called Amniotic Fluid Embolism, which caused the DIC and
    caused death when the embolism lodged in the lung, causing a blockage of blood
    flow to the heart. That position was supported only by the testimony of the
    respondents expert, Dr. Noble. His evidence on this issue was summarized by
    the trial judge:

Dr. Noble was suggesting that amniotic fluid became lodged in
    Ms. Mangals lungs and caused the blockage which prevented blood from the right
    side of her heart reaching the left side of her heart. Dr. Noble further
    concluded that the amniotic fluid blockage led to Disseminated Intravascular
    Coagulation (DIC) and, therefore, continuous blood loss which could not be
    stopped.

(b)     The trial judge
    rejected the respondents theory

[114]

The trial judge
    rejected Dr. Nobles opinion and rejected the submission that Ms. Mangal had
    amniotic fluid embolism that caused a blockage in her lung.

[115]

The diagnosis of
    an amniotic fluid embolism was first suggested by the coroner who performed the
    autopsy on Ms. Mangal, Dr. Alexander. He had identified within the lung tissue
    microscopic foci of immature squams. He explained that the immature squams
    come from amniotic fluid or the fetus, and are not normally found in the lungs
    of the mother. It was the presence of the squams in the lungs that he believed
    suggested an amniotic fluid embolism.

[116]

However, Dr.
    Toby Rose, the Deputy Chief Forensic Pathologist at the Ontario Forensic
    Pathology Service, testified that immature squams are not diagnostic of amniotic
    fluid embolism.  Dr. Dildy agreed that the presence of fetal tissue in the
    lungs does not determine a diagnosis of amniotic fluid embolism. Dr. Rose
    concluded, after reviewing the autopsy including all of the slides originally
    examined, that there was no evidence of amniotic fluid embolism. Dr. Michael
    Shkrum, the coroner who investigated Ms. Mangals sudden death, also rejected
    the amniotic fluid embolism theory because microscopic sections of Ms. Mangals
    lungs did not contain amniotic content.

[117]

Dr. Dildy,
    accepted by the trial judge as a leading authority on amniotic fluid embolism
    and who is the physician who maintains the Registry for Amniotic Fluid Embolism
    in the United States, explained why Ms. Mangals history in hospital made it
    clear that her DIC was not caused by amniotic fluid embolism in the following
    response:

Well a typical case of amniotic
    fluid embolism, the womans in labour or maybe shes just delivered within
    five, ten, fifteen minutes or so, all of a sudden she goes from being perfectly
    normal with nothing else going on, shes not bleeding, shes not having any
    problems, shes totally just fine, all of a sudden, profound hypotension, low
    blood pressure, profound change in mental status, maybe seizures, loss of
    consciousness, cardiac arrest, all that occurs just suddenly, like a lightning
    bolt, and somebody whos just previously doing well.  And then the DIC, the
    coagulopathy follows, lags a little bit, sometimes its fifteen, thirty
    minutes, but its sort of, a second phase and the coagulopathy kicks in
    fifteen, thirty minutes later and then you go through all the problems of
    trying to resuscitate the patient, and any, any person thats had a cardiac
    arrest in a hospital has a poor chance of walking out alive. [] But amniotic
    fluid embolism, unfortunately, becomes, kind of like, a waste basket diagnosis
    for people who die giving birth with a thought that its believed to be
    unpreventable,

unpredictable,

and untreatable.  And, unfortunately,
    its, its misused.  This case here looks nothing like an amniotic fluid
    embolism, this woman did not get into trouble till hours after her delivery.

[118]

The trial judge
    accepted Dr. Dildys evidence and opinion that Ms. Mangals case would not be
    accepted into the Amniotic Fluid Embolism Registry in the United States or the
    one maintained in the United Kingdom, and that this was not a case of amniotic
    fluid embolism, due to the delay in the onset of the symptoms and because there
    were other causes of Ms. Mangals death.

(c)     The trial judges
    cause of death theory was not supported by the evidence

[119]

Despite
    rejecting the amniotic fluid embolism theory, the trial judge nevertheless
    concluded that Ms. Mangal died from a blockage in her lung  a blockage caused
    by something other than amniotic fluid embolism:

I am not prepared to find that amniotic fluid caused the
    blockage observed by Dr. Girvitz and the other surgeons.
I do accept,
    however, that there was a blockage in Ms. Mangals lungs which prevented blood
    from flowing to the left side of the heart
. [Emphasis added.]

[120]

It was this
    conclusion by the trial judge that there was a blockage other than amniotic
    fluid embolism that prevented blood from flowing to the left side of the heart,
    which constituted a palpable and overriding error of fact, as it was based on a
    misapprehension of the evidence. The trial judges conclusion was based on
    three misunderstandings of the evidence.  First, there was no evidence for his
    conclusion that the cause of death was a blockage.  Second, he found that after
    Ms. Mangal developed DIC, blood clots travelled to her lung and caused a
    blockage, which ignored the fact that no blood clots were found on her autopsy.
    Third, he wrongly believed that Ms. Mangals DIC was a death sentence; the
    evidence in fact indicated that DIC can be cured in many cases.

[121]

It also
    constituted a
Grass
error, because it led the trial judge to find a
    cause of death that was not the position of any party, was not the opinion of
    any of the experts, and was based on pieces of evidence that were not explored
    with witnesses in cross-examination in order to test their applicability to the
    blockage theory that the trial judge adopted.

There was no evidence
    that a blockage caused Ms. Mangals death

[122]

The trial judge
    relied on the testimony of Dr. Girvitz and the notes of two surgeons to
    conclude that there was a physical blockage in the lung that prevented the
    flow of blood from the right side of the heart to the left side. He understood
    their testimony to have been that they
observed

a blockage.
    However, none of the three said they observed a blockage.

[123]

Dr. Girvitz did
    not see a blockage. He saw the patients inferior vena cava grossly distended
    and backed up. He described it as obstructed at the level of the right heart
    and he concluded there was nothing they were going to be able to do for her
    then. He was asked why and he answered:

There were such hugely high venous pressures to distend out the
    inferior vena cava that her heart was blocked somewhere. It was no longer able
    to pump into the pulmonary vasculature, into the pulmonary artery. So at some
    place beyond there was an obstruction and there is no treatment to be able for
    me or anybody else to relieve that obstruction. Even if you took her heart out
    and put a new one in it wouldnt help.

Although he described the effect of the back-up of
    blood in the vein and the high pressure there in terms of her heart being
    blocked somewhere, Dr. Girvitz did not see any physical blockage. Nor was he
    cross-examined on what he meant by the terms he used. I will discuss the
    significance of this as part of the
Grass
error.

[124]

The other two
    surgeons notes also remarked on the high venous pressure, but did not make
    reference to any blockage. They did not testify at the trial.

[125]

At trial, the
    only theory that relied on a blockage to explain Ms. Mangals heart failure was
    the respondents amniotic fluid embolism theory. This theory was rightly
    rejected by the trial judge. The trial judge erred when he nonetheless
    concluded that Ms. Mangals death was caused by some
other
kind of
    blockage. Because he believed he had to find another cause for a blockage in
    order to explain Ms. Mangals heart failure, the trial judge failed to consider
    the other explanation for the heart failure: the evidence that, because the
    patient was bleeding all over her body, she suffered severe blood loss. When
    the heart does not have enough blood to pump, it begins to fail and is unable
    to pump the blood that there is, which causes the back-up in the vena cava and
    eventually, heart failure and death. This was explained in part by Dr. Bohay
    and in part by Dr. Cassar-Demajo, an expert haematologist called by the
    appellants.
[1]

There was no evidence
    that a blood clot caused any blockage

[126]

After finding
    that there was a blockage, the trial judge concluded that he had to find a
    cause of death that accounted for it. As a result, the trial judge rejected the
    opinions of Drs. Schulman and Dildy, the appellants expert witnesses, as well
    as the opinion of Dr. Shkrum, the coroner who investigated the patients sudden
    death, with whom Dr. Toby Rose agreed, who all described the cause of death
    similarly as: PPH, cardiac arrest due to PPH, and complications of PPH and
    hysterectomy, respectively. The trial judge stated:

I do not accept these opinions concerning the cause of death
    because the opinions, having regard to the totality of the evidence, do not
    explain the blockage which was observed by Dr. Girvitz and other surgeons while
    they were operating on Ms. Mangal.

When I consider the evidence, I am satisfied that Ms. Mangal
    died because her heart stopped beating. Her heart stopped beating because there
    was insufficient blood available to circulate within her body. I am satisfied
    that there was insufficient blood available to circulate within her body
    because there was a blockage which impaired the flow of blood from the right
    side of her heart to the left side of her heart. In my view, this conclusion
    explains the observations made, not only by Dr. Girvitz but by two other
    doctors, who voluntarily participated in the emergency surgery to try to stop
    Ms. Mangals bleeding and who made actual observations of Ms. Mangal.

[127]

In searching for
    the cause of this blockage, the trial judge postulated that the blockage was a
    blood clot that formed as a result of DIC:

the clotting disorder known as DIC results in the body
    attempting to clot blood inside blood vessels. Small clots are formed and
    transported with the patients blood until they are caught in different organs.
    The lack of oxygen produces symptoms such as decreased consciousness, bluish
    skin coloration and decreasing organ function. Clots form everywhere and
    eventually the body runs out of clotting factors and uncontrolled bleeding at
    the surgery site and elsewhere occurs. Dr. Schulman testified that, when you bleed
    severely in postpartum haemorrhage, it can develop into DIC. Accordingly, the
    question becomes whether it is more likely than not that the excessive clotting
    could have been prevented if the decision to operate had been made at 1:30
    p.m.?

[128]

The trial judge
    then found that the patient was in DIC at 2:07 p.m., so that surgery after that
    time would have been too late to save her from the effect of the clotting.
    Therefore, even if the decision to operate had been made at 1:30 p.m., as the
    trial judge found it should have been, Ms. Mangal would not have been in
    surgery by 2:07 p.m. As a result, he concluded that the failure to decide to
    operate at 1:30 p.m. did not cause her death.

[129]

There are two
    problems with this analysis. The first is that there was no evidence of any
    blood clot causing a blockage that stopped the flow of blood to the heart.
    There was no finding on autopsy of any blockage at all or of any blood clots in
    the lungs or leading to the heart.
[2]
Nor did any expert suggest that blood clots from the DIC could have that
    effect. The only suggestion that blood clots in DIC will travel and lodge
    around the body came in a brief description of the effects of DIC by Dr.
    Schulman in cross-examination:

Q.    the first stage of DIC is to actually hyper-active
    clotting. Right?

A.    Youre right.

Q.    And then what happens is, doesnt it cede into the
    surrounding tissue and cause some microvascular damage?

A.    So, these small clots, theyre caught, they are created
    in the circulation. Thats why its called intravascular and then they are
    caught into different organs and they block the delivery of oxygen so you see a
    decreasing organ function. You can see either decreasing output of urine. You
    can see decreasing consciousness of the patient. You can see bluish skin
    colouration. You can see heart arrhythmias. Yes.

[130]

What he did not
    say was that the clots can get lodged in the lungs or heart as a blockage to
    the flow of blood. Nor did anyone suggest this to him in questioning.

DIC is not a death
    sentence

[131]

The second
    problem with the trial judges conclusion that once Ms. Mangal was in DIC, it
    was too late to save her, is that this conclusion was contrary to the evidence.
    In approaching the issue of causation, the trial judge determined that the
    critical matter was the timing of the surgery. He found that, even if the
    respondents made the decision to operate at 1:30 pm, as they should have, Ms.
    Mangal would not have survived, because the surgery would have begun at around
    2:40 p.m., and Ms. Mangal was already in DIC by 2:07 p.m.

[132]

The evidence was
    that DIC is not a death sentence, and that with timely intervention, most
    patients survive. The appellants expert, Dr. Schulman, discussed a
    peer-reviewed study where, in 32 cases of obstetric DIC, all 32 subjects
    survived. The respondent physicians expert, Dr. Noble, was clear that DIC
    (without amniotic fluid embolism) is treatable and survivable:

give me DIC and hypovolemia every day. Because that I can do
    something about. Just fill the tank everything goes back. With amniotic fluid
    embolus DIC, the problem it isnt just the DIC. It is all the other problems
    that it is creating in that circulation in the lungs, in the heart. And that
    is, in most casesnot survivable.

[133]

The trial judge
    should not have concluded that once Ms. Mangal was in DIC, nothing could be
    done to save her. The evidence was that giving blood transfusions cures DIC in
    most cases, unless there is also amniotic fluid embolism  which there was not.

Conclusion on cause of death error

[134]

My colleague
    suggests that even if the trial judge erred in his conclusion regarding the
    cause of death, no new trial should be ordered because the appellants failed to
    meet their onus of proof. I do not agree. As discussed in paragraph 125, the
    appellants position on the cause of death was supported by expert evidence. It
    was also the written conclusion of most of the physicians involved in Ms.
    Mangals treatment. Because the trial judge looked for a cause of blockage, he
    did not consider the appellants evidence for the cause of death, as he
    otherwise would have, to determine whether they met their onus of proof.

[135]

I conclude that
    the trial judge made a palpable and overriding error in determining the cause
    of death. He misapprehended the evidence of the mechanism that caused the
    patients heart to fail, as well as the effect of DIC. As a result, his
    assessment of whether an earlier decision to go to surgery was more likely than
    not to have contributed to Ms. Mangals death was necessarily flawed. On that
    basis, a new trial is required.

(2)

The
Grass
Error

[136]

In
Grass
,
    this court found that it was an error in law for a trial judge in a medical
    malpractice action to find a physician negligent based on a theory that was not
    advanced against her. In so holding, Cronk J.A. stated at para. 78:

Dr. Waisberg could not reasonably have anticipated and she had
    no opportunity to reasonably respond in either the evidential or final argument
    phases of the trial to the very foundation upon which she was ultimately found
    to have been negligent. Had this foundation for liability been in issue at
    trial, the evidence adduced by the defence, especially the expert obstetrical
    evidence, may well have been different. In my view, the appellant cannot be
    held negligent on a theory of negligence that was not developed at trial and
    formed no part of the respondents case against her.

[137]

The same
    principle applies to the issue of causation. Where the appellants do not have
    the opportunity, either in testing the evidence, or in final argument, to
    address the causation analysis ultimately relied on by the trial judge because
    it was not an analysis put forward by them, by the respondents or by the
    witnesses, a new trial must be ordered.

[138]

In this case,
    there were a number of aspects of the evidence that the trial judge focused on
    that were not the subject of examination by the appellants. One was the
    suggestion of a blockage in the lung, other than amniotic fluid embolism,
    that would cause the back-up of blood in the vena cava. Dr. Girvitz postulated
    but did not see such a blockage, and it was not followed up by the appellants
    as a cause of death. Another was Dr. Schulmans evidence regarding the
    proliferation of small blood clots in DIC to all parts of the body. Again, counsel
    did not clarify this phenomenon in terms of whether these blood clots could
    cause a blockage of blood to the heart and whether they did in this case. In
    any event, the post-mortem evidence showed no blood clots and no blockage.

[139]

My colleague
    dismisses the
Grass
problem by saying that the trial judge was
    entitled to reject both parties theories of causation. That is true, but only
    if he does so based on the evidence:
Barker v. Montfort Hospital
, 2007
    ONCA 282, 278 D.L.R. (4th) 215, at paras. 35-41. Further, if the trial judge
    makes findings based on a theory not put forward by the parties, it must be a
    theory which was explored in evidence with the witnesses so that the parties
    had an opportunity to address it and show why and how they refuted it.

(3)

Conclusion

[140]

I would set
    aside the judgment in this case and order a new trial. As all of the
    respondents were involved at one stage or another in the treatment of the
    patient, including the provision and administration of blood products, I would
    order that the new trial proceed against all of them, to give the trial judge
    the full opportunity to assess who, if anyone, bears responsibility for the
    death of Ms. Mangal. I would grant the costs of the appeal to the appellants to
    be fixed based on the agreement of the parties or failing agreement,
    submissions to be made in writing to the court.

Released:   September 17, 2014  KF                    K.
    Feldman J.A.





[1]
Dr. Bohay testified: If the heart, the right side of the heart which
    [receives] the venous blood, if it is unable to pump the blood through the
    pulmonary circulation to the left side of the heart to be pumped out to the
    body, the pressure builds up. And so, so in, in this instance the high central
    venous pressures resulting in the back bleeding, also meant that the heart
    wasnt able to pump the blood that was returned to it through the pulmonary
    circulation to the left side of the heart and then back out through the body.
    Dr. Cassar-Demajo stated that if you dont have enough blood [to] circulate
    the heart will stop.



[2]
In the autopsy report, Dr. Alexander noted moderate acute vascular congestion
    in the lungs, which he explained as blood vesselscongested with blood.
    However, he did not mention blood clots. His conclusion for the cause of death
    was amniotic fluid embolism.


